  Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 1 of 20 PageID #:449



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

IN RE: LOCAL TV ADVERTISING               )
ANTITRUST LITIGATION                      )       MDL No. 2867
                                          )       No. 18 C 6785
                                          )
This Document Relates to All Cases        )       Honorable Virginia M. Kendall
__________________________________________)


          JOINT APPLICATION FOR CLASS LEADERSHIP SUBMITTED BY
                             HAUSFELD LLP,
                           ROBINS KAPLAN LLP,
                KESSLER TOPAZ MELTZER AND CHECK, LLP, &
                   FREED KANNER LONDON & MILLEN LLC
       Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 2 of 20 PageID #:450



                                                  TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 1

I.         LEGAL ARGUMENT ........................................................................................................ 3

II.        PROPOSED STRUCTURE ................................................................................................ 4

         A. INTERIM LEAD CLASS COUNSEL: HAUSFELD LLP ............................................. 4

             1. Hausfeld LLP Will Efficiently Utilize Talent At Other Firms .................................. 7

             2. Hausfeld LLP’s Longstanding Commitment to Diverse and Inclusive
             Teams Will Guide Formation of Teams In This Case ..................................................... 8

         B. INTERIM LEAD COUNSEL WILL BE SUPPORTED BY A TALENTED
            PLAINTIFFS’ STEERING COMMITTEE ..................................................................... 9

             1. Robins Kaplan Has A Track Record of Success, Which Will Aid The
             Class As Part of the PSC.................................................................................................. 9

             2.   KTMC Has Unique and Relevant Knowledge and Experience
             Prosecuting Antitrust Claims, Which Should Be Used To Benefit the Class
             As Part of the PSC ....................................................................................................... 12

         C. INTERIM LIAISON COUNSEL: FREED KANNER .................................................. 14

III.       CONCLUSION ................................................................................................................. 15
   Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 3 of 20 PageID #:451



INTRODUCTION

       Pursuant to Section IV of the Court’s November 2, 2018 Initial Status Order (ECF No.

14), Hausfeld LLP, Robins Kaplan LLP, and Kessler Topaz Meltzer and Check, LLP (“KTMC”)

are proposing a nimble, streamlined structure that can harness some of the nation’s most talented

and experienced antitrust lawyers to prosecute this case. Our core team is Megan Jones, Chair of

Hausfeld LLP’s Electronic Discovery Group and recognized nationally and globally as a

preeminent antitrust lawyer whose efforts on behalf of clients have resulted in recoveries of over

a billion dollars; Hollis Salzman, Co-Chair of Robins Kaplan’s Antitrust & Trade Regulation

Practice Group; and Kimberly Justice, co-chair of the KTMC Antitrust Practice Group. We

intend to work closely with proposed interim liaison counsel Freed Kanner London & Millen

LLC (“Freed Kanner”), a nationally known plaintiffs’ antirust firm in this district. Selection of

this team, comprised of attorneys from firms repeatedly trusted by courts to lead complex

litigation across the country in well over 100 cases among them, will ensure best-in-class,

indefatigable and focused leadership. Having steered some of the largest and most complex

antitrust cases in the history of the United States (In Re Air Cargo Antitrust Litigation, In Re

Blue Cross Antitrust Litigation, In re Payment Card Interchange Fee and Merchant Discount

Antitrust Litigation, among many more), the leaders of this team have decades of antitrust

experience among them, which can be applied when formulating a cogent discovery plan,

learning the intricacies of economic markets, and arriving at innovative settlement solutions that

succeed where others have failed. Prepared from the start to litigate to the end if necessary, we

have retained Scharf Banks Marmor LLC (Stephanie Scharf) for guidance to shape our litigation
    Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 4 of 20 PageID #:452



plan, to meet the court’s rules and procedures during the entirety of the case, and to serve as local

trial counsel if needed.

        One of the most important factors in establishing leadership in any complex litigation is

the ability to create a group of excellent attorneys who are capable of working together

effectively. “The just and efficient resolution of this case may depend in large part upon the way

the attorneys comport themselves and how they overcome conflicts.” ANNOTATED MANUAL FOR

COMPLEX LITIGATION §10.23 (4th ed. 2009), quoting Northern Indiana Pub. Serv. Co. v. Certain

Underwriters at Lloyd’s London, 1996 WL 115466 (N.D. Ind. 1996). As the MANUAL

recognizes, the Court should be “impatient with game playing and jockeying for position” by

counsel attempting to obtain leadership positions. §10.23. Tellingly, our firms have been

working together for months, sharing resources, evidence and strategy without attribution with

one goal in mind: benefitting the class. 1 This Court can trust this team to be consistently

professional. We are well-versed in working together both as firms and among the individuals

involved in this litigation, will present the needed unified and coherent plan to confront

substantial defendants with excellent counsel, and can be trusted to reach reasoned consensus

views with all involved plaintiffs and avoid unnecessary motion practice and other distractions

for the Court. Indeed, as detailed in our firm resumes, courts have specifically praised our ability

to coordinate plaintiff counsel. Further, we are known for working productively with defendants,

sparing resources and saving conflicts for critical substantive issues.

        Thus, Plaintiffs Clay, Massey & Associates, P.C., Randall S. Ford, and Law Offices of

Peter Miller, P.A., and Thoughtworx, Inc. d/b/a MCM Services Group respectfully request that

this Court appoint Hausfeld LLP as lead counsel, with Robins Kaplan and KTMC as members of


1
 For example, our firms have already sent joint preservation letters to select third parties – on behalf of
our own clients only, but for good order’s sake.
                                                      2
     Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 5 of 20 PageID #:453



a Plaintiffs’ Steering Committee (“PSC”) and Freed Kanner as liaison counsel. Having two PSC

Members and a sole Lead Counsel enables the plaintiffs to draw upon the talent and experience

of these law firms, as well as to supervise the teams organized to perform work for the benefit of

the class, while providing the proposed class and the Court a clearly accountable firm (and

individual in Megan Jones) for plaintiffs’ prosecution of the case. It is anticipated that other

firms will put forward competing slates of law firms to lead this case. While the undersigned

counsel to date have had cordial and professional discussions here with other firms – and,

indeed, have successfully prosecuted other antitrust cases with many of them – and while we

would be prepared to work within any structure ordered by the Court, we respectfully submit that

the leadership proposed here provides the most effective and efficient team.

I.      LEGAL ARGUMENT

        Federal Rule of Civil Procedure. 23(g)(1) outlines the considerations pertinent to the

appointment of lead counsel at the time the class is certified and applies equally to the

appointment of interim lead counsel before certification. 2 Under that Rule, courts must consider

four factors in appointing lead counsel: (1) the work counsel has done in identifying or

investigating potential claims in the action; (2) counsel’s experience in handling class actions,

other complex litigation, and claims of the type asserted in the action; (3) counsel’s knowledge

of the applicable law; and (4) the resources counsel will commit to representing the class. Fed. R.

Civ. P. 23(g)(1)(A)(i-iv). See also Abelesz v. Magyar Nemzeti Bank, No. 10 C 1884, 2013 WL

4525399, at *1 (N.D. Ill. Aug. 20, 2013) (quoting the Rule). As demonstrated below, our

proposed team ably satisfies these requirements.




2
 See, e.g., In re Dairy Farmers of Am. Cheese Antitrust Litig., 2013 No. 09 CV 3690, 2013 WL 6050431
(N.D. Ill. Nov. 15, 2013); see also Manual for Complex Litigation (Fourth) § 21.11 (2004) (“MANUAL”).
                                                  3
      Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 6 of 20 PageID #:454



II.      PROPOSED STRUCTURE

         A.     INTERIM LEAD CLASS COUNSEL: HAUSFELD LLP

         One of the world’s preeminent plaintiffs-side firms, Hausfeld LLP has litigated some of

the most challenging cases and achieved many precedent-setting legal antitrust decisions. See

Hausfeld LLP’s CV attached as Exhibit A. The firm has also negotiated complex settlement

issues and has recovered billions of dollars on behalf of plaintiffs. See e.g., In re LIBOR-Based

Fin. Instruments Antitrust Litig., No. 11-md-2262 (S.D.N.Y.) and In re Foreign Exchange

Benchmark Rates Antitrust Litig., No. 13-cv-07789 (S.D.N.Y.) (over $2.9 billion in final

approvals of settlements achieved for class members in 2017-18 in these two cases alone).

Appointing Hausfeld LLP as interim sole lead class counsel would provide the class a firm that is

“[a]ble to deploy a deep bench of trial attorneys with outstanding litigation experience.” 3 As The

Global Competition Review put succinctly: “the lawyers at Hausfeld have established themselves

as one of—if not the—top plaintiffs’ antitrust firm in the US.” Moreover, the firm goes “all in”

for the plaintiffs it represents, as The Legal 500 recognized: “Hausfeld, which ‘commits

extensive resources to the most difficult cases,’ is widely hailed as one of the few market-leading

plaintiff firms.” 4 With offices across the country (and in Europe) and over 100 lawyers, Hausfeld

LLP has ample resources to commit to this litigation. For these reasons, and those set forth

below, Hausfeld LLP is eminently qualified to be interim sole lead counsel for the class.

         Courts have repeatedly trusted Hausfeld LLP to lead complex litigation because Hausfeld

LLP has consistently demonstrated its ability to prepare a record for summary judgment, a case


3
  https://chambers.com/profile/department/193727?publicationTypeId=5&subsectionTypeId=1&practiceA
reaId=2595&locationId=12788. See also
http://whoswholegal.com/news/analysis/article/34529/competition-2018-plaintiff/ (Who’s Who Legal
describing Hausfeld LLP as a “powerhouse in the plaintiffs’ litigation field, with particularly deep
capability in competition matters”).
4
   http://www.legal500.com/c/united-states/antitrust/civil-litigation-class-actions-plaintiff
                                                 4
    Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 7 of 20 PageID #:455



for trial, and a record for class certification that can withstand appeal. Hausfeld LLP has been at

the helm of cases involving such diverse industries such as collegiate athletics, rubber chemicals,

health care, polyurethane foam, and polyester staple, and has shown it has what it takes to build a

case and make it stick. Whether it is training teams of lawyers to listen to thousands of audio

tapes from the financial industry to create a nimble database of searchable evidence, or using

technology-assisted review tools to quickly find crucial liability documents within millions of

pages, Hausfeld LLP has creative, innovative and respectful attorneys who can get the job done.

As Judge Richard L. Voorhees of the Western District of North Carolina remarked of the case in

which the Hausfeld team (including Megan Jones, discussed below) was co-lead counsel: “Class

Counsel, who have appeared before the Court on numerous occasions during the course of the

litigation, have been exceptionally well-prepared on each occasion and demonstrated a mastery

of both antitrust and class action jurisprudence.” In re Polyester Staple Antitrust Litig., 3:03-CV-

1516 (W.D.N.C. July 19, 2007).

        Hausfeld LLP’s team will be led by Megan Jones, who a district court judge recently

praised in court as one of “the nation’s best lawyers in an MDL” and heralded as a “professional

problem solver.” 5 Known as a “trailblazer” who is “highly respected from all contingents” 6 and a

“heavyweight practitioner,” 7 Ms. Jones has an “extraordinary depth of expertise in cartel-related

matters.” 8 Named as one of a handful of Leading Lawyers in the U.S. for Plaintiffs’

Representation – Antitrust by Legal 500 every year since 2012, Ms. Jones has a national

reputation for excellence that has been obtained the old-fashioned way, by trying to be the best

team member in the trenches. See “Female Powerbrokers Q&A: Hausfeld’s Megan Jones,” April


5
  See Exhibit B, Transcript at 23:4-10 (dated August 30, 2018).
6
  Id.
7
  http://www.legal500.com/c/united-states/antitrust/civil-litigation-class-actions-plaintiff
8
  http://whoswholegal.com/news/analysis/article/34529/competition-2018-plaintiff/
                                                      5
     Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 8 of 20 PageID #:456



30, 2014 (attached as Exhibit C); 9 see also Chambers and Partners’ description of Ms. Jones as

“personable, very smart and capable.” 10 She is known for creating effective multi-firm teams

that focus with laser-like precision on the specific litigation strategy designed with input from

diverse sources. She is also known for her relentless pursuit of the facts, and is well-regarded for

her electronic discovery prowess (speaking and training others on best practices via the

prestigious Sedona Conference®). Whether leading enormous cases with 20+ defendants or

small regional matters, Ms. Jones masters the intricacies of economic markets and works with

experts to develop economic models for her clients’ recovery, which support class certification

motions, settlement negotiations, and discovery efforts. She has successfully developed the

record in numerous cases to obtain class certification that withstood appellate scrutiny in the

Second and Fourth Circuits, and will use that experience in large, complex antitrust cases (e.g.,

In Re EPDM Antitrust Litig.; In re Polyester Staple Antitrust Litig.) for the benefit of the class

here. She will also draw upon Hausfeld LLP partners Michael Hausfeld, Scott Martin and

Melinda Coolidge, as needed. Offering a unique “inside baseball” perspective for the plaintiffs as

well as valuable relationships, Scott Martin has played a major role in defending many of the

largest antitrust class action cases of the last two decades, as well as having negotiated

resolutions on behalf of corporate clients.

        Hausfeld LLP, and Ms. Jones in particular, embrace innovative and creative methods for

the betterment of the class. In In re Municipal Derivatives Antitrust Litigation MDL NO. 1950

(S.D.N.Y.), Ms. Jones was co-lead counsel and recovered over $220 million dollars for a class of

cities and municipalities. Notably, several of the settlements obtained in that class were jointly


9
 https://www.law360.com/articles/509636/female-powerbrokers-q-a-hausfeld-s-megan-jones
10
 https://chambers.com/profile/department/193727?publicationTypeId=5&subsectionTypeId=1&practice
AreaId=2595&locationId=12788


                                                  6
   Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 9 of 20 PageID #:457



negotiated with Select State Attorneys General, who trusted class counsel to administer notice

and the claims process for the joint proceeds. Working hand-in-glove with the Select State

Attorneys General, Hausfeld LLP was able to harness that partnership to obtain the maximum

results for the class. The American Antitrust Institute recognized this, and awarded the team the

“Outstanding Antitrust Litigation Achievement in Private Law Practice” in 2016.

       Similarly, in the In re Blue Cross Antitrust Litigation, Ms. Jones created a novel approach

to privilege review in a case where defendants had a combined 700,000+ privilege log entries.

She suggested, and the Court instituted, a sampling process by which Plaintiffs selected samples

of privilege log entries for review for each defendant and a Special Master issued rulings on

those samples that were then used to de-designate similar documents on the logs. Through that

process, Plaintiffs succeeded in de-designating nearly half of the privilege log entries – over

300,000 – without burdening the court with repetitive and lengthy motions to compel. Similar

sensibilities will be applied here if Hausfeld LLP is appointed lead counsel.

       Hausfeld LLP could not have obtained the successes mentioned above in antitrust class

action litigation without a comprehensive knowledge of class action procedures, antitrust law,

impactful organization of multiple law firms, and economic theory. The results speak for

themselves.

                   1. Hausfeld LLP Will Efficiently Utilize Talent At Other Firms

       Hausfeld LLP recognizes there are other well-qualified firms that can (and should) add

value by meaningfully participating in this MDL. In addition to working with proposed PSC

members, Ms. Salzman and Ms. Justice, we intend to team with Chicago firm Scharf Banks

Marmor LLC, especially partners Stephanie Scharf and Ted Banks. Stephanie leads her firm’s

litigation practice, which represents a broad range of corporate clients in complex litigation. She

has been a member of this District’s Trial Bar for 30 years. She has been a member of many
                                                 7
  Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 10 of 20 PageID #:458



“virtual firms” in MDL and other multi-case contexts. Theodore (“Ted”) Banks has a national

reputation in antitrust law including as author of a leading treatise on distribution and antitrust

law which covers advertising and media. Ted is also recognized by the Department of Justice as

an expert adviser on antitrust compliance to the Antitrust Division.

       Hausfeld LLP also is committed to utilize the resources of willing firms or lawyers who

can efficiently contribute to the class’s benefit (even if outside our proposed leadership structure)

and will responsibly and cost-effectively manage the resources available at other firms. Based

on decades of running large antitrust cases (including the most recent experience of organizing

and harnessing over 80 plaintiffs’ law firms in In Re Blue Cross Antitrust Litigation against 35

defendants resulting in approximately 20,000,000 pages of evidence), Hausfeld LLP recognizes

the responsibility to maximize the potential recovery for the proposed class by using all of the

resources at its disposal (including those at other law firms), as well as to responsibly manage the

case to avoid duplicative work and overstaffed tasks.

                   2. Hausfeld LLP’s Longstanding Commitment to Diverse and Inclusive
                      Teams Will Guide Formation of Teams In This Case

       Hausfeld LLP achieves precedent-setting results because, among other things, the firm

brings together different viewpoints and strategies by promoting diversity and inclusivity both

within the Firm and in the broader legal community. In its U.S. offices, more than one-third of

Hausfeld LLP’s equity partners are women. Women in the firm have, for years, been leading

cases such as In re Blue Cross Antitrust Litigation, No. 13-CV-20000-RDP (N.D. Ala.), In re

Municipal Bonds Antitrust Litigation, MDL No. 1950 (S.D.N.Y.), and In re Generic

Pharmaceuticals Pricing Antitrust Litigation, MDL No. 2724 (E.D. Pa.), among many others.




                                                  8
  Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 11 of 20 PageID #:459



Partner Melinda Coolidge is Chair of the firm’s New Case Committee and is instrumental in

analyzing what cases the firm pursues.

       Outside the firm, Hausfeld’s lawyers actively promote diversity in the legal community

through, among other things, the Women Antitrust Plaintiffs’ Attorneys (“WAPA”), which was a

conference created and founded by Ms. Jones. Like her innovative approach to cases, when Ms.

Jones could not find a conference that addressed the particular needs of women in the antitrust

plaintiffs’ bar, she took the initiative to create one. Since 2008, WAPA has hosted national

conferences that provide a platform for women plaintiffs’ attorneys to develop and exchange best

practices on managing antitrust litigation, providing substantive antitrust training by women

litigators for women litigators. In 2016, based in part on her work with WAPA, Ms. Jones was

recognized as a Nominated Changemaker and invited to attend the White House’s U.S. State of

Women Summit. If appointed lead counsel, Hausfeld LLP will continue that commitment and

utilize diverse members (from all law firms) to best serve the interests of the class – and we

respectfully submit that the Court will be justifiably proud of that leadership.

       B.      INTERIM LEAD COUNSEL WILL BE SUPPORTED BY A TALENTED
               PLAINTIFFS’ STEERING COMMITTEE

                   1. Robins Kaplan Has A Track Record of Success, Which Will Aid The
                      Class As Part of the PSC

       Robins Kaplan, one of the few national antitrust practices to represent plaintiffs and large

corporate defendants, has successfully prosecuted a number of historic class actions that have

resulted in billions of dollars in recoveries on behalf of class members. See Robins Kaplan’s CV

attached as Exhibit D. In In re Payment Card Interchange Fee and Merchant Discount Antitrust

Litigation, MDL No. 05-1720 (JG) (JO) (E.D.N.Y.) (”Interchange”), as co-lead counsel and the

architect of plaintiffs’ theory of the case, Robins Kaplan reached a groundbreaking $6.26 billion

antitrust class action settlement with Visa, MasterCard, and major U.S. banks relating to

                                                  9
  Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 12 of 20 PageID #:460



defendants’ alleged anticompetitive practices in setting interchange fees and merchant point-of-

sales rules—the largest known private antitrust class action settlement history. Additionally,

Robins Kaplan, serving as co-lead counsel with Hausfeld LLP in the landmark antitrust class

action, Air Cargo, settled with the last remaining defendants on the eve of trial, recovering more

than $1.2 billion from defendants alleged to have participated in a global conspiracy to inflate the

prices of airfreight shipping services. Robins Kaplan currently serves as court-appointed co-lead

counsel on behalf of a class of end-payor purchasers in In re Automotive Parts Antitrust Litigation,

12-MD-02311 (E.D. Mich.), a coordinated multidistrict litigation alleging 41 separate

conspiracies. To date, Robins Kaplan has secured partial settlements of more than $1.1 billion in

the case. Robins Kaplan also obtained nearly $600 million in settlements on behalf of public

shareholders of target companies taken private in large leveraged buyouts in a class action suit

against the largest private equity firms who allegedly conspired to suppress the acquisition prices

for the target companies. Kirk Dahl, et al. v. Bain Capital Partners, LLC et al., No. 07-cv-12388

(D. Mass.). This is one of the largest known antitrust class action settlements ever to be reached

without any underlying government investigation.

       Additionally, Robins Kaplan not only successfully enters into ground-breaking

settlements, it has also litigated hundreds, if not thousands, of cases to a successful jury verdict,

including those involving complex antitrust and class action claims on behalf of both direct and

indirect purchaser plaintiffs. For example, in In re Lorazepam and Clorazepate Antitrust

Litigation, the firm obtained a $76.8 million jury verdict on behalf of three health insurers who

overpaid for prescription drugs because of the drug manufacturer’s exclusion of generic

competition through the restriction of the generics’ supply of the active pharmaceutical ingredient.

And in In re TFT-LCD (Flat Panel) Antitrust Litigation, MDL No. 1827 (N.D. Cal.), the firm



                                                 10
  Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 13 of 20 PageID #:461



obtained a $7.47 million unanimous jury verdict on behalf of Best Buy Co., Inc. against HannStar

Display Corporation for its participation in a global antitrust conspiracy to fix prices for liquid-

crystal display panels.

       Significantly, Robins Kaplan’s litigation accomplishments extend into the television

industry. In 2012, the firm obtained a $320 million verdict on behalf of Celador International, Ltd.

(“Celador”) against Walt Disney Co. (“Disney), after a federal jury unanimously found that Disney

subsidiaries (ABC Television, Buena Vista Television, and Valleycrest Productions, Ltd.) had

breached their contract with Celador to share profits from the game show “Who Wants To Be A

Millionaire?” In reaching its verdict, the jury also unanimously found that the defendants breached

the implied covenant of good faith and fair dealing that they owed to Celador. See Celador Int’l.,

Ltd. et al. v. Walt Disney Co. et al., No. 2:04-cv-03541 (C.D. Cal.). Further, Robins Kaplan has

extensive experience successfully litigating claims in the media industry and representing clients

ranging from Comcast Corporation and Relativity Media LLC to Apple Corps Ltd. and major

motion picture studios.

       Moreover, Robins Kaplan’s commitment to diversity and providing young attorneys with

meaningful courtroom and deposition experience makes it an excellent choice for appointment to

the PSC, as it will use these same values to assign tasks and roles in this case. In 2016, Robins

Kaplan was named the Most Inclusive Law Firm for LGBT Lawyers by Chambers USA, Profiles

in Diversity Journal recognized the firm as a Diversity Leader in both 2017 and 2018, and the firm

received Minnesota Lawyer’s Diversity & Inclusion Award in 2018. Six of the nine attorneys

promoted to partner or principal in 2018 were women, and two of the nine were attorneys of color.

       The Robins Kaplan team who will be litigating this action will be led by Hollis Salzman,

Co-Chair of Robins Kaplan’s Antitrust & Trade Regulation Practice Group and a veteran of the



                                                11
  Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 14 of 20 PageID #:462



plaintiffs’ antitrust class action bar. In the decade-long Air Cargo litigation, mentioned above,

where the firm secured over $1.2 billion in settlements, Ms. Salzman helped spearhead every facet

of the litigation. Additionally, Ms. Salzman serves or has served in a leadership position in

numerous other vigorously contested multi-district antitrust class actions.          Ms. Salzman’s

recognitions include the following illustrative examples:

       •       Chambers USA described Ms. Salzman as “a primary figure on the plaintiffs’ side
               in a number of major cartel investigations” who is “always well prepared and savvy
               – she knows what’s important and what isn’t and she works very hard at it.”
       •       The Legal 500 described Ms. Salzman as “outstanding” and “extremely intelligent
               with an uncanny ability to control situations to protect her client[s].”
       •       National Law Journal named Ms. Salzman one of the “Elite Women of the
               Plaintiff’s Bar.”
       •       Ms. Salzman’s achievements have also been recognized in The Lawdragon 500,
               Benchmark Plaintiff, The National Law Journal, and The Best Lawyers in America.

The class would be well served by her addition to the PSC.

                   2. KTMC Has Unique and Relevant Knowledge and Experience
                      Prosecuting Antitrust Claims, Which Should Be Used To Benefit the
                      Class As Part of the PSC

       Because of its dynamic, talented team at KTMC, the firm has grown into one of the

largest and most successful firms in the class-action field, recovering billions of dollars for

clients around the globe since its inception in 1987. The firm has been appointed lead or co-lead

counsel in numerous large-scale class actions, and has extensive experience developing,

prosecuting and litigating complex fraud claims. KTMC has more than $7 billion in recent

recoveries through trial judgments and settlements, as attached in the Firm’s CV (Exhibit E).

       One of KTMC’s principal resources is Kimberly Justice. Ms. Justice is co-chair of the

KTMC Antitrust Practice Group and a leading member of the firm’s Securities Fraud Practice

Group. Ms. Justice’s long track record of success prosecuting international and domestic cartel

violations and complex antitrust and securities class actions makes her exceptionally well

qualified to serve on the PSC. Prior to entering private practice in 2011, Ms. Justice was a
                                                 12
  Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 15 of 20 PageID #:463



federal prosecutor for the Antitrust Division of the U.S. Department of Justice (the “DOJ”) for

nearly 10 years, during which time she investigated and successfully prosecuted domestic and

international anticompetitive misconduct, including in the following industries: benchmark

interest rates (“LIBOR”), municipal bonds, graphite electrodes, carbon products, ocean shipping,

and air cargo. Ms. Justice is joined by a highly-qualified, diverse group of KTMC attorneys who

have repeatedly taken large, well-financed institutions to task for a wide array of fraudulent

schemes, and is backed by a first-class in-house Investigative Services Department staffed with

several former FBI agents.

       Ms. Justice received the Antitrust Division Assistant Attorney General Award of

Distinction, recognizing her outstanding contribution to the protection of American consumers

and competition, after securing a jury verdict against the first British national extradited by the

Antitrust Division. See United States v. Norris, No. 03-cr-0632 (E.D. Pa.) (Hon. Eduardo C.

Robreno). Ms. Justice also was recognized with the United States Agency for International

Development Award of Distinction acknowledging the successful prosecutions of kickback

schemes relating to U.S.-funded contracts in Afghanistan. Given the DOJ’s investigation here,

meaningful and sophisticated interaction with the DOJ, by a seasoned former prosecutor, will be

essential to advancing the class’s interests as part of the PSC.

       Since joining private practice in 2011, Ms. Justice has become a recognized leader in the

class action bar. Ms. Justice has successfully led litigation teams in complex class actions

against numerous large institutions, including in In Re: Lehman Brothers Equity/Debt Securities

Litigation, No. 08-cv-05523 (LAK) (GWG) (S.D.N.Y.) (co-lead counsel; $616 million recovery)

and Luther v. Countrywide Financial Corporation, No. 12-cv-05125 (MRP) (MAN) (C.D. Cal.)

(co-lead counsel; $500 million recovery), and is one of a select few who has successfully tried to



                                                 13
  Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 16 of 20 PageID #:464



verdict a securities fraud class case brought under the Private Securities Litigation Reform Act—

In re Longtop Financial Technologies Ltd. Securities Litigation, No. 11-cv-3658 (S.D.N.Y.),

which resulted in a verdict in the class’s favor in November 2014 following trial before the

Honorable Shira A. Scheindlin in the Southern District of New York.

       Her appointments in antitrust matters illustrate the respect she has earned from her peers

and the judiciary alike, and her commitment to protecting the rights of those harmed by corporate

fraud. Ms. Justice serves as co-lead counsel in In re: Chicago Board Options Exchange

Volatility Index Manipulation Antitrust Litigation, MDL No. 2842 (N.D. Ill.); In re Zinc

Warehousing Antitrust Litigation, No. 14-cv-03728 (S.D.N.Y.); and In re Allergan Generic Drug

Pricing Securities Litigation, No. 16-cv-9449 (D.N.J.) (securities fraud claims premised upon the

company’s participation in a widespread price-fixing conspiracy directed at certain generic

drugs). Ms. Justice was also recently appointed to the Plaintiffs’ Steering Committees in In re:

German Automotive Manufacturers Antitrust Litigation, No. 3:17-md-02796 (N.D. Cal.) and In

re: Liquid Aluminum Sulfate Antitrust Litigation, No. 16-md-2687 (D.N.J.).

       C.      INTERIM LIAISON COUNSEL: FREED KANNER

       The Class will be served well by having the law firm of Freed Kanner London & Millen

LLC appointed as Interim Liaison Counsel. As the local law firm with the most experience

prosecuting price-fixing class actions in this district, Freed Kanner is ideally suited for this role.

Not only is Freed Kanner adept at managing the administrative aspects of complex antitrust

cases, but the firm would also bring its wealth of hard-earned experience and expertise to bear on

the substantive matters that Class Counsel will confront as this case is litigated to its conclusion.

Freed Kanner is a preeminent class action firm that has been appointed to numerous leadership

positions in major cases in this district and across the United States. Prior to its founding in 2007

as a boutique class action litigation firm, the partners at Freed Kanner were among the pioneers
                                                  14
  Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 17 of 20 PageID #:465



and leaders in the class action field, having previously been members of Much Shelist Freed

Denenberg Ament & Rubenstein, P.C. (“Much Shelist Freed”). Over their decades of practicing

class action litigation, the partners of Freed Kanner have been appointed to leadership positions

in many of the largest class action cases in the country, including the numerous antitrust cases

listed in their firm’s CV (attached as Exhibit F). Freed Kanner’s history of success litigating

complex antitrust cases in this district demonstrates the firm’s suitability to represent the

interests of Plaintiffs and the Class as Interim Liaison Counsel in the Consolidated Action. Freed

Kanner maintains offices in the Chicago area and will be able to esssssssffectively communicate

with the Court and all parties as interim liaison counsel and to assist Interim Class Counsel.

III.   CONCLUSION

       For all of these reasons, Plaintiffs respectfully request the Court make the following

appointments: Hausfeld LLP as Interim Class Counsel, with Robins Kaplan LLP and Kessler

Topaz Meltzer and Check, LLP to a Plaintiffs’ Steering Committee, with Freed Kanner London

& Millen LLC serving as Liaison Counsel.

Dated: November 16, 2018                               Respectfully submitted,

Megan E. Jones                                          /s/ Stephanie A. Scharf
HAUSFELD LLP                                            Stephanie A. Scharf
600 Montgomery St #3200                                 SCHARF BANKS MARMOR LLC
San Francisco, CA 94111                                 333 West Wacker Drive, Suite 450
(415) 633-1908                                          Chicago, IL 60606
mjones@hausfeld.com                                     (312) 726-6000
                                                        sscharf@scharfbanks.com




                                                 15
 Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 18 of 20 PageID #:466




Megan E. Jones                          Scott A. Martin
HAUSFELD LLP                            HAUSFELD LLP
600 Montgomery St #3200                 33 Whitehall Street, 14th Floor
San Francisco, CA 94111                 New York, NY 10004
(415) 633-1908                          (646) 357-1100
mjones@hausfeld.com                     smartin@hausfeld.com

Michael D. Hausfeld                     Chris T. Hellums
Melinda R. Coolidge                     Jon S. Mann
HAUSFELD, LLP                           PITTMAN, DUTTON & HELLUMS, P.C.
1700 K Street NW #650                   2001 Park Place North, Suite 1100
Washington DC, 20006                    Birmingham, AL 35203
(202) 540-7200                          (205) 322-8880
mhausfeld@hausfeld.com                  chrish@pittmandutton.com
mcoolidge@hausfeld.com                  jonm@pittmandutton.com

Doug A. Dellaccio, Jr.
CORY WATSON, PC
2131 Magnolia Avenue, Suite 200
Birmingham, AL 35205
(205) 328-2200
ddellaccio@corywatson.com

Hollis Salzman                          Craig K. Wildfang
Kellie C. Lerner                        ROBINS KAPLAN LLP
William V. Reiss                        800 LaSalle Avenue, Suite 2800
Jennifer Jones                          Minneapolis, MN 55402
Nathaniel Ament-Stone                   (612) 349-8500
ROBINS KAPLAN LLP                       kcwildfang@robinskaplan.com
399 Park Avenue, Suite 3600
New York, NY 10022
(212) 980-7400
hsalzman@robinskaplan.com
klerner@robinskaplan.com
wreiss@robinskaplan.com
jjones@robinskaplan.com
nament-stone@robinskaplan.com

Aaron M. Sheanin                        Steven A. Kanner
Tai S. Milder                           Michael J. Freed
ROBINS KAPLAN LLP                       Robert J. Wozniak
2440 West El Camino Real, Suite 100     FREED KANNER LONDON & MILLEN LLC
Mountain View, CA 94040                 201 Waukegan Road, Suite 130
(650) 784-4040                          Bannockburn, IL 60015

                                      16
 Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 19 of 20 PageID #:467



asheanin@robinskaplan.com               (224) 632-4500
tmilder@robinskaplan.com                skanner@fklmlaw.com
                                        mfreed@fklmlaw.com
                                        rwozniak@fklmlaw.com

Joseph H. Meltzer                       John C. Goodson
Kimberly A. Justice                     Matt Keil
KESSLER TOPAZ                           KEIL & GOODSON P.A.
MELTZER & CHECK, LLP                    406 Walnut Street
280 King of Prussia Road                Texarkana, Arkansas 71854
Radnor, PA 19087                        (870) 772-4113
(610) 667-7706                          jgoodson@kglawfirm.com
jmeltzer@ktmc.com                       mkeil@kglawfirm.com
kjustice@ktmc.com

James E. Cecchi
CARELLA, BYRNE, CECCHI,
OLSTEIN,
BRODY & AGNELLO, P.C.
Caroline F. Bartlett
5 Becker Farm Road
Roseland, New Jersey 07068
(973) 994-1700
jcecchi@carellabyrne.com




                                      17
  Case: 1:18-cv-06785 Document #: 106 Filed: 11/16/18 Page 20 of 20 PageID #:468



                               CERTIFICATE OF SERVICE

       I certify that on November 16, 2018, I filed the foregoing using the Court’s CM/ECF
system, which will send e-mail notification of the filing to all counsel of record. These
documents are available for viewing and downloading via the CM/ECF system.

                                           /s/ Stephanie A. Scharf




                                              18
